
	
		V
		112th CONGRESS
		1st Session
		H. R. 3281
		IN THE HOUSE OF REPRESENTATIVES
		
			October 27, 2011
			Mr. Filner introduced
			 the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		For the relief of Ayded Reyes Benitez.
	
	
		1.Permanent resident status for
			 Ayded Reyes Benitez
			(a)In
			 GeneralNotwithstanding
			 subsections (a) and (b) of section 201 of the Immigration and Nationality Act, Ayded Reyes
			 Benitez shall be eligible for issuance of an immigrant visa or for adjustment
			 of status to that of an alien lawfully admitted for permanent residence upon
			 filing an application for issuance of an immigrant visa under section 204 of
			 such Act or for adjustment of status to lawful permanent resident.
			(b)Adjustment of
			 StatusIf Ayded Reyes Benitez
			 enters the United States before the filing deadline specified in subsection
			 (c), she shall be considered to have entered and remained lawfully and shall,
			 if otherwise eligible, be eligible for adjustment of status under section 245
			 of the Immigration and Nationality Act
			 as of the date of the enactment of this Act.
			(c)Deadline for
			 Application and Payment of FeesSubsections (a) and (b) shall
			 apply only if the application for issuance of an immigrant visa or the
			 application for adjustment of status is filed with appropriate fees within 2
			 years after the date of the enactment of this Act.
			(d)Reduction of
			 Immigrant Visa NumberUpon
			 the granting of an immigrant visa or permanent residence to Ayded Reyes
			 Benitez, the Secretary of State shall instruct the proper officer to reduce by
			 1, during the current or next following fiscal year, the total number of
			 immigrant visas that are made available to natives of the country of the
			 alien’s birth under section 203(a) of the Immigration and Nationality Act or, if
			 applicable, the total number of immigrant visas that are made available to
			 natives of the country of the alien’s birth under section 202(e) of such
			 Act.
			(e)Denial of
			 Preferential Immigration Treatment for Certain RelativesThe natural parents, brothers, and sisters
			 of Ayded Reyes Benitez shall not, by virtue of such relationship, be accorded
			 any right, privilege, or status under the Immigration and Nationality Act.
			
